RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

WITHDRAWN REJECTIONS
The 35 U.S.C. §102 rejections of claims 1-3 and 8 over Nair et al. (U.S. App. Pub. No. 2015/0087852) made of record in the office action mailed on 04/05/2022 have been withdrawn due to Applicant’s argument in the response filed 06/30/2022.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-3, 8 and 16 and rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joo et al. (J. Phys. Chem. C, July 2012, 116, pp. 18230-18235).
Regarding claims 1, 3 and 16, Joo et al. teaches halloysite nanotubes having carboxylic moieties on the surface thereof by functionalizing the nanotube surface using a silane compound. (Abstract, Scheme 1). The carboxylic (COOH) groups are bound to a hydrocarbon chain containing CONH substituents which is bound to a trifunctional ethoxysilane group. (Id.). The hydrocarbon chain meets the limitation of a divalent functional group as presently claimed as defined by Applicant’s specification par. [0016].
Regarding claims 2 and 8, Joo et al. teaches that the halloysite nanotubes contain hydroxyl groups on the surface thereof. (Scheme 1). The hydroxyl groups would not be completely substituted with carboxylic acid moieties due to steric hindrance between the functional groups and therefore there would be hydroxyl groups remaining on the surface of the nanotubes.

Claim Rejections - 35 USC § 103
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Joo et al. (J. Phys. Chem. C, July 2012, 116, pp. 18230-18235) in view of Wang et al. (Sulfonated halloysite nanotubes/polyethersulfone nanocomposite membrane for efficient dye purification), Separation and Purification Technology 150 (2015) 243-251.
Joo et al. is relied upon as described in the rejection of claim 1, above.
Joo et al. does not teach providing sulfo groups containing SO3H functionalities on the surface of the nanotbues.
Wang et al. teaches forming halloysite nanotubes having SO3H moieties on the surface thereof by first grafting methacryloxy groups on the surface of the halloysite using a trifunctional silane compound, forming an unsaturated polymer and sulfonating the polymer using concentrated sulfuric acid. (Section 2, Fig. 2). Wang et al. teaches that SO3H moieties are useful for improving the hydrophilicity and charge density of halloysite nanotubes for incorporation into membranes for nanofiltration. (page 243, right col. – page 244, left col.).
It would have been obvious to one of ordinary skill in the art to functionalize the surface of the halloysite nanotubes with SO3H functional groups as disclosed in Wang et al.
One of ordinary skill in the art would have found it obvious to functionalize the halloysite nanotubes with SO3H functional groups in view of their advantageous properties for use of halloysite nanotubes in nanofiltration membranes. Wang et al. explicitly teaches that SO3H groups are easily leached out during phase inversion and provide good hydrophilicity and charge density to the halloysite surface.


ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 06/30/2022 regarding the rejections made of record over Joo et al. have been carefully considered but are deemed unpersuasive.
Applicant argues that the functional group “-L-COOH” is restricted to a monovalent group and that the carboxy group on the surface of the halloysite nanotubes of Joo et al. is a trivalent group. Applicant therefore argues that the cited prior art does not teach the limitation “-L-COOH” as claimed. 
The Examiner disagrees. The limitation of claim 1 refer to L as being either a single bond or a divalent organic group. The specification of the present application refers to divalent organic groups as including “substituted or unsubstituted divalent aliphatic hydrocarbon groups” including functional groups such as “-CONH-“. (par. [0016] ). In the context of Joo et al, the carboxy group is bonded to a hydrocarbon chain that is substituted with -CONH- with the terminal end of the hydrocarbon chain bonded to the trifunctional alkoxysilane groups. It is therefore the Examiner’s position that the hydrocarbon chain meets the limitations for the “L” group as presently claimed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        09/07/2022